COOK, Judge
(concurring in the result):
This case was tried on the erroneous theory that both the assault charges and the maltreatment charge were specific intent offenses.* Under this theory the excluded *448testimony was relevant and material to the defense and should have been admitted. However, assault, and, by implication, the maltreatment, may be committed by “a culpably negligent act or omission.” Paras. 207a and c, as well as 172, Manual for Courts-Martial, United States, 1969 (Revised edition). Although the majority opinion is limited by the law of the case, in the event of retrial the thrust of that opinion should not be misinterpreted. I agree with the review of the staff judge advocate “that given the training atmosphere, the circumstances under which his instructions were given to DRAKE AND NAYLOR, and the contents of those instructions, it was reasonably foreseeable that the alleged offenses would occur.”
In any event the excluded testimony would probably be admissible even under a correct interpretation of the law.

 The military judge instructed the members as follows:
You are advised that a person who commits an offense is a principal. Likewise, one who willfully causes an act to be done which, if directly performed by him, would be punishable as an offense, he is also a principal and is just as guilty of that offense as he would have been had he directly performed the act himself. “Willfully” means intentionally. It means the doing of an act knowingly and purposely, intending the natural and probable consequences which the common experience of mankind would expect to flow from the act. Consequently, if you are satisfied by legal and competent evidence beyond reasonable doubt that Sergeant PIATT willfully caused an act of assault which resulted in an offense with which he is charged or any lesser included offense, you may find him guilty of that offense even though he did not directly perform the assault. Now, assault is a term of art. Assault refers to an offer, without legal justification or excuse, to do bodily harm to another. Assault is an intentional act which foreseeably puts another in *448reasonable apprehension that force will immediately be applied to his person. An assault is not mere use of threatening words. More than threatening words is required. An example of an assault is or would be the waiving of ones fists in anothers [sic] face in a menacing, threatening manner. If you are satisfied beyond a reasonable doubt that Sergeant PIATT willfully caused an assault in each one of these specifications then he is responsible for the natural and probable consequences of that assault. As I indicated earlier, this applies to the lesser included offenses also. Are there any questions on the instructions concerning the law of principals? This overall applies to all the specifications and lesser included offenses.
(There was a negative response from the members of the court.)
Now, as you may recall from the evidence, an issue or special defense of mistake of fact has been raised. Now, this applies to all the specifications alleged and the lesser included offenses. That is, that the accused, Sergeant PIATT, did not know that Privates DRAKE and NAYLOR would actually strike the victims because he did not know how they interpreted the term “thumper.” He lacked knowledge of how they interpreted the term “thumper.” If the accused was under the mistaken behef that DRAKE and NAYLOR would not strike the victims, he could not be found guilty of the aggravated assault or its lesser offense or maltreatment or their lesser offenses. Such an erroneous belief, on the part of Sergeant PIATT, no matter how unreasonable, would exonerate the accused if that belief is an honest mistake. That is, if Sergeant PIATT honestly believed that neither DRAKE nor NAYLOR would strike the victims. Now honest means not fained [sic]. In determining whether the accused was under the mistaken belief, you should consider the probability or improbability of the evidence that relates to his belief. In this regard, you can consider the accused’s experience on the drill field. You can consider DRAKE and NAYLOR’S experience. You can consider their backgrounds. Their backgrounds in their respective home towns and any other evidence which might have a bearing on the issue of his mistaken belief or his belief.
(Emphasis added.)